DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.

Status of Claims
Claims 169-170, 173-176, and 187-198 are currently pending and under examination on the merits in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/338,354, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  It is noted that the ‘354 provisional application does not disclose Compounds 148-232 claimed in the instant case.
Accordingly, the priority benefit to the provisional application under 35 U.S.C. 119(e) is denied. Therefore, the effective filing date for claims 169, 173-176, 187, 190-193, and 198 will be the filing date of the PCT application, which is May 18, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 187-198 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a composition comprising a human GLA polypeptide-encoding mRNA sequence, which is at least 95% identical to SEQ ID NO:79. 
For discussion purpose, the nucleotide sequence of SEQ ID NO:79 as disclosed in the sequence listing of the instant application is reproduced below.

    PNG
    media_image1.png
    32
    418
    media_image1.png
    Greyscale

As shown above, SEQ ID NO:79 is a 51-mer sequence, which is not sufficient to encode a human GLA polypeptide, which is defined as a 429-amino acid long polypeptide sequence of SEQ ID NO:1 as evidenced by claim 169.
In fact, the above 51-mer sequence of SEQ ID NO:79 is identified in the prior art as part of an alpha-globin sequence useful as a 3’ UTR sequence. See SEQ ID NO:930 in Table 20 of Ciaramella et al. (US 2016/0317647 A1) as copied below, wherein underline has been added for the 51-mer DNA sequence that is 100% homologous to the 51-mer RNA sequence of SEQ ID NO:79 claimed in the instant case.

    PNG
    media_image2.png
    334
    596
    media_image2.png
    Greyscale

Note that Bolen et al. (US 2016/0244502 A1) corroborate the teachings of Ciaramella such that the 51-mer sequence that is claimed to encode a human GLA polypeptide is in fact a sequence included in the -globin 3’ UTR sequence. See SEQ ID NO:36 in Table 2 of Bolen. 
Indeed, the instant specification expressly discloses that the entire 51-mer sequence of SEQ ID NO:79 as disclosed in the sequence listing is part of the 3’ UTR sequence. See SEQ ID NO:119 copied from Table 5 of the instant specification, wherein underline has been added for the 51-mer that is 100% identical to SEQ ID NO:79 claimed in the instant case.

    PNG
    media_image3.png
    105
    690
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    335
    690
    media_image4.png
    Greyscale

Accordingly, the subject matter claimed in claims 187-198 is not adequately supported by the instant specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 169 and 173-176 are rejected under 35 U.S.C. 103 as being unpatentable over Benenato et al. (WO 2017/049245 A2, applicant’s citation) in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
See the priority denial above.
Benenato teaches making a nanoparticle composition comprising about 30-60 mol% of a lipid Formula (II), about 0-30 mol% a phospholipid, about 18.5-48.5 mol% of a structural lipid, and about 0-10 mol% of a PEG lipid and a therapeutic mRNA encoding a therapeutic polypeptide of interest, wherein the “mRNA included in a nanoparticle composition may encode a recombinant polypeptide that may replace one or more polypeptides that may be substantially absent in a cell contacted with the nanoparticle composition.” (emphasis added). See claims 4, 132-133, 137, 140, 144-146, 151; paragraphs 0020, 00199-00200, and 00357. 
Benenato teaches that the lipid Formula (II) includes the structure of “Compound 1” and “Compound 18” disclosed in paragraph 00133 as copied below.
	
    PNG
    media_image5.png
    113
    601
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    149
    612
    media_image6.png
    Greyscale

It is noted that Benenato’s Compound 1 and Compound 18 are identical to Compounds 1 and 18 claimed in the instant case, respectively. 
Benenato teaches that Formula (II) has “little or no immunogenicity” and “has an increased therapeutic index compared to a prior art lipid such as DLinDMA or MC3 thus “may be advantageously used in lipid nanoparticle compositions for the delivery of therapeutic and/or prophylactics to mammalian cells or organs.” See paragraph 0035. 
Benenato teaches that the nanoparticle composition comprising “an mRNA encoding a missing or aberrant polypeptide” is useful for treating a disease including “metabolic diseases”, wherein subsequent translation of the mRNA delivered to a cell “may produce the polypeptide, thereby reducing or eliminating an issue caused by the absence of or aberrant activity caused by the polypeptide.” (emphasis added). See paragraphs 00366-00367.
Benenato does not teach that the “mRNA encoding a missing” polypeptide is an mRNA encoding GLA polypeptide of SEQ ID NO:1.
Lee discloses a human alpha-galactosidase-A (GLA) sequence of SEQ ID NO:1 encoding SEQ ID NO:2, wherein Lee’s SEQ ID NO:2 is 100% identical to SEQ ID NO:1 claimed in the instant case.
Lee teaches that the GLA protein-encoding nucleic acid can be formulated as a pharmaceutical composition in a liposome or nanoparticle and can be administered to a cell in a mammal for increasing the levels of GLA proteins for treating Fabry disease, which is characterized by a deficiency of GLA. See paragraphs 0224, 0239-0241, and 0245.
Schiffmann teaches that administration of GLA is therapeutically effective for treating Fabry disease, which is “a metabolic disorder” that is “caused by a deficiency of the lysosomal enzyme -galactosidase A”, wherein GLA enzyme replacement therapy results in “improved pain-related quality of life” and “improved renal function” thus “is expected to improve the overall prognosis of patients with Fabry disease.” (emphasis added). See pages 2743 and 2748-2749.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make Benenato’s nanoparticle composition comprising an mRNA encoding human GLA polypeptide of Lee’s SEQ ID NO:2, which is 100% identical to SEQ ID NO:1 claimed in the instant case. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a therapeutic composition for treating Fabry disease with “little or no immunogenicity” and with “an increased therapeutic index”, because Lee’s SEQ ID NO:2 was known to increase GLA protein levels, which are useful for treating Fabry disease characterized by a deficiency of GLA as taught by Lee and Schiffmann, wherein the therapeutic efficacy for treating Fabry disease, which is “a metabolic disease”, by GLA replacement/overexpression therapy was demonstrated by Schiffmann, and because Benenato expressly taught using an mRNA encoding a therapeutic polypeptide that is “substantially absent” or “missing” such that the absence of the polypeptide causes a disease including a metabolic disease, wherein the production of the therapeutic polypeptide reduces the issues caused by the absence of the polypeptide. That is, one of ordinary skill in the art would have reasonably and readily envisaged that an mRNA encoding a human GLA polypeptide of a known sequence such as Lee’s SEQ ID NO:2 satisfies the therapeutic mRNA taught to be included in Benenato’s nanoparticle composition.  
Accordingly, claims 169 and 173-176 taken as a whole would have been prima facie obvious before the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 169-170 and 173-176 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,867,888 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment and/or an obvious variation of the ‘888 patent claims drawn to a nanoparticle composition comprising “Formula C”, which is 100% identical to “Compound 24” claimed in the instant case, further comprising a therapeutic mRNA, wherein the “mRNA” claimed in the ‘888 patent claims is defined to “encode any polypeptide of interest”, wherein “a polypeptide encoded by an mRNA may have a therapeutic effect when expressed in a cell.” See column 110, lines 4-11. It was known in the art, before the effective filing date, that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed by the ’888 patent claims, and furthermore, it would have been obvious to use an mRNA sequence encoding Lee’s SEQ ID NO:2 for making a pharmaceutical nanoparticle composition for treatment of Fabry disease. 

Claims 169-170 and 173-176 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,868,691 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment and/or an obvious variation of the ‘691 patent claims drawn to a nanoparticle composition comprising “Formula A”, which is 100% identical to “Compound 96” claimed in the instant case, further comprising a therapeutic mRNA, wherein the “mRNA” claimed in the ‘691 patent claims is defined to “encode any polypeptide of interest”, wherein “a polypeptide encoded by an mRNA may have a therapeutic effect when expressed in a cell.” See column 110, lines 4-11. It was known in the art, before the effective filing date, that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed by the ’691 patent claims, and furthermore, it would have been obvious to use an mRNA sequence encoding Lee’s SEQ ID NO:2 for making a pharmaceutical nanoparticle composition for treatment of Fabry disease. 

Claims 169-170 and 173-176 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,868,692 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment and/or an obvious variation of the ‘692 patent claims drawn to a nanoparticle composition comprising “Formula B”, which is 100% identical to “Compound 96” claimed in the instant case, further comprising a therapeutic mRNA, wherein the “mRNA” claimed in the ‘692 patent claims is defined to “encode any polypeptide of interest”, wherein “a polypeptide encoded by an mRNA may have a therapeutic effect when expressed in a cell.” See column 108, lines 48-55. It was known in the art, before the effective filing date, that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed by the ’692 patent claims, and furthermore, it would have been obvious to use an mRNA sequence encoding Lee’s SEQ ID NO:2 for making a pharmaceutical nanoparticle composition for treatment of Fabry disease. 

Claims 169-170 and 173-176 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-27 of U.S. Patent No. 9,868,693 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment and/or an obvious variation of the ‘693 patent claims drawn to a nanoparticle composition comprising “Formula D”, which is 100% identical to “Compound 26” claimed in the instant case, further comprising a therapeutic mRNA, wherein the “mRNA” claimed in the ‘693 patent claims is defined to “encode any polypeptide of interest”, wherein “a polypeptide encoded by an mRNA may have a therapeutic effect when expressed in a cell.” See column 115, lines 46-53. It was known in the art, before the effective filing date, that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed by the ’693 patent claims, and furthermore, it would have been obvious to use an mRNA sequence encoding Lee’s SEQ ID NO:2 for making a pharmaceutical nanoparticle composition for treatment of Fabry disease. 

Claims 169-170 and 173-176 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-26 of U.S. Patent No. 10,266,485 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment and/or an obvious variation of the ‘485 patent claims drawn to a nanoparticle composition comprising “Formula (II)”, which reads on Compounds 1-232 claimed in the instant case, further comprising a therapeutic mRNA, wherein the “mRNA” claimed in the ‘485 patent claims is defined to “encode any polypeptide of interest”, wherein “a polypeptide encoded by an mRNA may have a therapeutic effect when expressed in a cell.” See column 113, lines 38-45. It was known in the art, before the effective filing date, that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed by the ’485 patent claims, and furthermore, it would have been obvious to use an mRNA sequence encoding Lee’s SEQ ID NO:2 for making a pharmaceutical nanoparticle composition for treatment of Fabry disease. 

Claims 169-170 and 173-176 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-27 of U.S. Patent No. 10,392,341 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment and/or an obvious variation of the ‘341 patent claims drawn to a nanoparticle composition comprising “Formula E”, which is 100% identical to “Compound 169” claimed in the instant case, further comprising a therapeutic mRNA, wherein the “mRNA” claimed in the ‘341 patent claims is defined to “encode any polypeptide of interest”, wherein “a polypeptide encoded by an mRNA may have a therapeutic effect when expressed in a cell.” See column 109, lines 37-44. It was known in the art, before the effective filing date, that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed by the ’341 patent claims, and furthermore, it would have been obvious to use an mRNA sequence encoding Lee’s SEQ ID NO:2 for making a pharmaceutical nanoparticle composition for treatment of Fabry disease. 
Claims 169-170 and 173-176 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-23 of U.S. Patent No. 10,442,756 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment and/or an obvious variation of the ‘756 patent claims drawn to a nanoparticle composition comprising “Formula (IIa)”, which reads on “Compound 18” claimed in the instant case, further comprising a therapeutic mRNA, wherein the “mRNA” claimed in the ‘756 patent claims is defined to “encode any polypeptide of interest”, wherein “a polypeptide encoded by an mRNA may have a therapeutic effect when expressed in a cell.” See column 107, lines 37-44. It was known in the art, before the effective filing date, that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed by the ’756 patent claims, and furthermore, it would have been obvious to use an mRNA sequence encoding Lee’s SEQ ID NO:2 for making a pharmaceutical nanoparticle composition for treatment of Fabry disease. 

Claims 169-170 and 173-176 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,485,885 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an embodiment and/or an obvious variation of the ‘885 patent claims drawn to a nanoparticle composition comprising “compound 18”, which is 100% identical to “Compound 18” claimed in the instant case, further comprising a therapeutic mRNA, wherein the “mRNA” claimed in the ‘885 patent claims “encodes a protein.” The ‘885 specification discloses that the mRNA encompasses a “therapeutic mRNA”, which “encodes a therapeutic protein”, which “can replace a protein that is deficient”. See column 249. It was known in the art, before the effective filing date, that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed by the ’885 patent claims, and furthermore, it would have been obvious to use an mRNA sequence encoding Lee’s SEQ ID NO:2 for making a pharmaceutical nanoparticle composition for treatment of Fabry disease. 

Claims 169-170 and 173-176 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,285,222 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because “Cmpd18” claimed in the ‘222 patent claims is identical to Compound 18 claimed in the instant case, and because the “mRNA coding for” a “therapeutic protein” that “replaces a protein in the subject that is deficient or abnormal” as claimed in the ‘222 patent claims renders obvious the instantly claimed mRNA coding for human GLA in view of the fact that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed by the ’222 patent claims, and furthermore, it would have been obvious to use an mRNA sequence encoding Lee’s SEQ ID NO:2 for making a pharmaceutical nanoparticle composition for treatment of Fabry disease. 

Claims 169-170 and 173-176 are provisionally rejected on the ground of nonstatutory double patenting as being unpatenable over claims 1, 23, 30, 33-35, 42, 56, 68, and 92-93 of Application No. 16/493,814 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because “Formula (I)” that is “Compound 18” claimed in the ‘814 application claims is identical to Compound 18 claimed in the instant case, and because the “therapeutic and/or prophylactic agent” claimed in the ‘814 claims renders obvious the instantly claimed mRNA coding for human GLA in view of the fact that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed by the ‘814 claims, and furthermore, it would have been obvious to use an mRNA sequence encoding Lee’s SEQ ID NO:2 as the “therapeutic and/or prophylactic agent” for treatment of Fabry disease. 

Claims 169-170 and 173-176 are provisionally rejected on the ground of nonstatutory double patenting as being unpatenable over claims 1-6, 11, and 13-25 of Application No. 16/623,069 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because “an ionizable lipid” or “an ionizable amino lipid” of the ‘069 claims is defined to read on “Compound 18” (see pages 57-85 of the ‘069 specification), which is identical to Compound 18 claimed in the instant case, and because the “RNA” or “mRNA” encapsulated in the LNPs renders obvious the instantly claimed mRNA coding for human GLA in view of the fact that the RNA/mRNA claimed in the ‘069 claims is defined as a “therapeutic cargo” and is described to read on “therapeutic mRNA” that “encodes a therapeutic protein” (see pages 40-42 and 245), wherein GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed and rendered obvious by the “RNA” or “mRNA” claimed in the ‘069 claims for treatment of Fabry disease. 

Claims 169-170 and 173-176 are provisionally rejected on the ground of nonstatutory double patenting as being unpatenable over claims 8-9, 13, 16, 23, 25-26, 28, 60-61, 64, and 66-67 of Application No. 17/029,436 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because “Formula (IA)” claimed in the ‘436 claims reads on Compound 182 claimed in the instant case, and because “mRNA” that is a “therapeutic and/or prophylactic agent” claimed in the ‘436 claims renders obvious the instantly claimed mRNA coding for human GLA in view of the fact that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed and rendered obvious by the “mRNA” claimed in the ‘436 claims for treatment of Fabry disease. 

Claims 169-170 and 173-176 are provisionally rejected on the ground of nonstatutory double patenting as being unpatenable over claims 92-111 of Application No. 17/583,674 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because “an ionizable lipid” that is “Cmpd18” claimed in the ‘674 claims is identical to Compound 18 claimed in the instant case, and because “mRNA coding for a therapeutic protein” renders obvious the instantly claimed mRNA coding for human GLA in view of the fact that GLA polypeptide is a therapeutic polypeptide of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed and rendered obvious by the “mRNA coding for a therapeutic protein” claimed in the ‘674 claims for treatment of Fabry disease. 

Claims 169-170 and 173-176 are provisionally rejected on the ground of nonstatutory double patenting as being unpatenable over claims 1-32, 34-39, and 75-119 of Application No. 17/632,938 in view of Lee et al. (US 2016/0264953 A1) and Schiffmann et al. (JAMA, 2001, 285:2743-2749).
Although the claims at issue are not identical, they are not patentably distinct from each other because “an ionizable lipid” that is “Compound 18” claimed in the ‘938 claims is identical to Compound 18 claimed in the instant case, and because “mRNA encoding a protein of interest” that is “an enzyme” renders obvious the instantly claimed mRNA coding for human GLA in view of the fact that GLA polypeptide is a therapeutic polypeptide (enzyme) of interest recognized in the art for treating Fabry disease as taught by Lee, who disclosed SEQ ID NO:2, which is 100% identical to SEQ ID NO:1. Further, GLA administration, thereby overexpressing GLA, was an art-recognized method for treating Fabry disease characterized by deficiency in GLA as evidenced by Schiffmann’s disclosure. As such, an mRNA encoding Lee’s SEQ ID NO:2 is fully encompassed and rendered obvious by the “mRNA encoding an enzyme” claimed in the ‘938 claims for treatment of Fabry disease. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635